In re State of Louisiana;-Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 406-784; to the Court of Appeal, Fourth Circuit, No. 2001-K-0627.
Granted in part; otherwise denied. In the event that the state elects not to rein-dict the defendant by a grand jury selected according to La.C.Cr.P. art 413(B), as amended by 2001 La. Acts, No. 281, the hearing ordered by the court of appeal shall be limited to the question of racial and gender discrimination in the selection of grand juries and grand jury forepersons in Orleans Parish.